        Case: 1:21-cv-00295 Document #: 1 Filed: 01/19/21 Page 1 of 6 PageID #:1




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

JOSE AVINA, on behalf of himself and all              )
others similarly situated,                            )
                                                      )
               Plaintiff,                             )
                                                      )       Civil Action No. 21-cv-
               v.                                     )
                                                      )
RADIUS GLOBAL SOLUTIONS, LLC,                         )
                                                      )       Jury Demanded
                                                      )
                Defendant.                            )

                                      CLASS COMPLAINT

        Plaintiff Jose Avina, on behalf of himself and a putative class, brings this action under the

Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) and alleges:

                                 JURISDICTION AND VENUE

        1.     This Court has jurisdiction pursuant to § 1692k(d) of the FDCPA, and 28 U.S.C. §

1331.

        2.     Venue is proper in this District because parts of the acts and transactions occurred

here, and Defendant transacts substantial business here.

                                           STANDING

        3.     Defendant sent Plaintiff a letter in an envelope which included language visible

through the window of the envelope that violated his privacy.

        4.     Plaintiff has thus suffered an injury as a result of Defendant’s conduct, and

suffered harm to his reputation, giving rise to standing before this Court. Spokeo, Inc. v. Robins,

136 S. Ct. 1540, 1544 (2016), quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 580 (1992)

(Congress has the power to define injuries and articulate chains of causation that will give rise to




                                                  1
       Case: 1:21-cv-00295 Document #: 1 Filed: 01/19/21 Page 2 of 6 PageID #:2




a case or controversy where none existed before.); Bellwood v. Dwivedi, 895 F. 2d 1521, 1526-

27 (7th Cir. 1990) (“Congress can create new substantive rights, such as a right to be free from

misrepresentations, and if that right is invaded the holder of the right can sue without running

afoul of Article III, even if he incurs no other injury[.]”).

                                              PARTIES

        5.      Plaintiff is a resident of the State of Illinois, from whom Defendant attempted to

collect a debt allegedly owed for a Department Stores National Bank credit card (the “Account”).

         6.     Defendant Radius Global Solutions, LLC (“Radius”) is a Minnesota limited

liability company that does or transacts business in Illinois. Its registered agent and office is C T

Corporation System, 208 S LaSalle Street, Suite 814, Chicago, Illinois 60604.

         7.     Radius regularly collects or attempts to collect debts originally owed or due or

asserted to be owed or due another. Thus, Radius is a debt collector as that term is defined at §

1692a(6) of the FDCPA.

         8.     Radius is licensed as a collection agency in the State of Illinois.

                                       FACTUAL ALLEGATIONS

         9.     Plaintiff incurred a debt for a Department Stores National Bank (“DSNB”) credit

card, creating the Account.

         10.    Plaintiff used the card for purchases for household use, including clothing.

         11.    The Account is a “debt” as that term is defined at § 1692a(5) of the FDCPA.

         12.    Due to his financial circumstances, Plaintiff could not pay any debts, and the

Account went into default.

         13.    Radius subsequently began collection activities on the Account.




                                                   2
       Case: 1:21-cv-00295 Document #: 1 Filed: 01/19/21 Page 3 of 6 PageID #:3




          14.   On or about September 9, 2020, Radius mailed Plaintiff a collection letter

(“Letter”). (Exhibit A, Letter)

          15.   The Letter conveyed various information regarding the Account directly to

Plaintiff, including the amount owed, the identity of the original creditor, and an account

number.

          16.   The Letter was a “communication” as that term is defined at §1692a(2) of the

FDCPA.

          17.   The Letter is a form letter.

          18.   Plaintiff read the Letter.

          19.   The Letter was mailed in an envelope with a glassine window that showed

Plaintiff’s name and address, and a return address.

          20.   The last line of the return address stated: “Mail Code DSNB.” (Exhibit B,

Envelope).

          21.   The FDCPA prohibits using an envelope that contains any language other than the

debt collector’s address.

          22.   Thus, the presence of the additional language violated the FDCPA.

          23.   The “Mail Code” is actually the name of the current creditor, which is on

Plaintiff’s credit report as DSNB/Macy’s.

          24.   DSNB is not the business name of Radius, nor is it part of the address of Radius.

          25.   The language reveals the identity of the creditor of the Account.

          26.   It was apparent to anyone viewing the envelope that it contained a letter regarding

a financial matter regarding DSNB, although the letter was not sent by them, including to

Plaintiff’s postal carrier, family members, and neighbors.




                                                 3
      Case: 1:21-cv-00295 Document #: 1 Filed: 01/19/21 Page 4 of 6 PageID #:4




        27.    15 U.S.C. § 1692f of the FDCPA provides as follows:

               Unfair practices

               A debt collector may not use unfair or unconscionable means to collect
               or attempt to collect any debt. Without limiting the general application
               of the foregoing, the following conduct is a violation of this section:

               . . . (8) Using any language or symbol, other than the debt collector’s
               address, on any envelope when communicating with a consumer by use
               of the mails or by telegram, except that a debt collector may use his
               business name if such name does not indicate that he is in the debt
               collection business. . . .

        28.    Radius used an unfair practice to collect or attempt to collect a debt, in violation

of 15 U.S.C. § 1692f(8), when it sent Plaintiff a collection letter that contained language other

than its address on the envelope.

        29.    The inclusion of any language that is not Radius’s name or address violates

§ 1692f(8). Preston v. Midland Credit Mgmt., 948 F.3d 772, 784 (7th Cir. 2020) (finding an

FDCPA violation over the inclusion of TIME SENSITIVE DOCUMENT on an envelope)

(emphasis in the original).

        30.    The Seventh Circuit further reiterated what the statute already makes clear: no

language or symbol other than the debt collector’s address, is permitted. Id. (finding no

exception even for so-called “benign language” on an envelope).

        31.    Defendant’s collection communications are to be interpreted under the

“unsophisticated consumer” standard. See, Gammon v. GC Services, Ltd. Partnership, 27 F.3d

1254, 1257 (7th Cir. 1994).

                                    CLASS ALLEGATIONS

        32.    Plaintiff Jose Avina brings this action individually and as a class on behalf of (1)

all persons similarly situated in the State of Illinois (2) from whom Defendant attempted to


                                                 4
       Case: 1:21-cv-00295 Document #: 1 Filed: 01/19/21 Page 5 of 6 PageID #:5




collect a DSNB Debt (3) by sending a letter in an envelope containing the words “Mail Code

DSNB” visible through the envelope or (4) sent between one year prior to the filing of this Class

Action Complaint up to the filing of this Class Action Complaint (the “Class”).

         33.    As Exhibit A is a form letter, the Class likely consists of more than 40 persons

from whom Radius attempted to collect a debt using the same or similar form letter and

envelope.

         34.    Plaintiff Avina’s claims are typical of the claims of the Class. Common questions

of law or fact raised by this class action complaint affect all members of the Class and

predominate over any individual issues. Common relief is therefore sought on behalf of all

members of the Class. This class action is superior to other available methods for the fair and

efficient adjudication of this controversy.

         35.    The prosecution of separate actions by individual members of the Class would

create a risk inconsistent or varying adjudication with respect to individual members of the Class

and would, as a practical matter, either be dispositive of the interests of other members of the

Class not party to the adjudication, or substantially impair or impede their ability to protect their

interests.

         36.    Plaintiff Avina will fairly and adequately protect and represent the interests of the

Class. The factual and legal issues raised by this class action complaint will not require extended

contact with the members of the Class, because Defendant’s conduct was perpetrated on all

members of the Class and will be established by common proof.

         37.    Moreover, Plaintiff Avina has retained counsel that has been approved as class

counsel in prior actions brought under the FDCPA

             COUNT I—FAIR DEBT COLLECTION PRACTICES ACT—CLASS CLAIM




                                                  5
       Case: 1:21-cv-00295 Document #: 1 Filed: 01/19/21 Page 6 of 6 PageID #:6




        38.    Plaintiff re-alleges the above paragraphs as if set forth fully in this count.

        39.    Defendant used an unfair practice to collect or attempt to collect a debt, in

violation of 15 U.S.C. § 1692f(8), when it sent Plaintiff a collection letter that contained

language other than its address on the envelope.

        WHEREFORE, Plaintiff asks that the Court enter judgment in favor of himself and

against Defendant as follows:

               A.      Statutory damages for the class pursuant to 15 U.S.C. § 1692k(a)(2);

               B.      Costs and reasonable attorney fees pursuant to 15 U.S.C.
                       1692k(a)(3); and

               C.      Such other or further relief as the Court deems proper.

                                          JURY DEMAND

       Plaintiff demands trial by jury.


                                                       Respectfully submitted,

                                                       By: /s/ Daniel Brown
                                                               Daniel Brown

Daniel Brown
Main Street Attorney, LLC
PO Box 247
Chicago, IL 60690
P: (773) 453-7410
E:daniel@mainstreetattorney.com




                                                   6
